Citation Nr: 0839868	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  01-05 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition of the appellant as the 
surviving spouse of the veteran for the purposes of 
Department of Veterans Affairs (VA) death pension benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The veteran served on active duty from May 1954 to October 
1964, from July to November 1978, and from March 1980 to May 
1985.  Service personnel records reflect that the veteran 
retired with 20 years of active service, but also had service 
in the reserves for combined service of almost 30 years.  
However, additional dates of active duty and active duty for 
training are not verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from decisions rendered in March 2001 and April 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).

This case has been before the Board previously in March 2004, 
December 2005, and September 2006.  It has been returned to 
the Board for further review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the veteran were married in March 1986.

2. The appellant had an ostensible marriage relationship with 
[redacted] from 1990 to 1992.

3.  The veteran died on June [redacted], 1991 at the age of 54; the 
immediate cause of the veteran's death as shown on the death 
certificate was cardio respiratory failure due to or as a 
consequence of hepatic encephalopathy due to or as a 
consequence of hepatic carcinoma; no other conditions were 
identified as significant in contributing to the veteran's 
death; an autopsy was not performed.

4.  At the time of the veteran's death, the veteran was not 
service-connected for any disability.

5.  The evidence does not show that the veteran's liver 
cancer had its onset during service, or that this disorder 
was otherwise related to a disease or injury of service 
origin.

6.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.


CONCLUSIONS OF LAW

1.  The appellant is not legally entitled to VA death pension 
benefits. 38 U.S.C.A. §§ 103, 1541 (West 2002); 38 C.F.R. §§ 
3.1, 3.105, 3.50, 3.52-55 (2007).

2.  A disease or disability of service origin did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

With respect to the appellant's death pension claim, under 
the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, VA 
has duties to notify and to assist claimants. However, 
because the record in this case shows that undisputed facts 
render the appellant ineligible for death benefits as a 
matter of law, the duties to notify and assist do not apply 
to this appeal. See Mason v. Principi, 16 Vet. App. 129 
(2002).

With respect to the appellant's claim of entitlement to 
service connection for cause of the veteran's death, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in July 2001, March 2004, December 
2005, and October 2006, the appellant was furnished notice of 
the type of evidence needed in order to substantiate her 
claims, including notice that a disability rating and 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
appellant was also generally informed that she should send to 
VA evidence in her possession that pertains to the claims and 
advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the appellant's behalf), 
and provided the basis for the decisions regarding the 
claims.  The appellant was provided with adequate notice of 
the evidence which was not of record, additional evidence 
that was necessary to substantiate the claims, and she was 
informed of the cumulative information and evidence 
previously provided to VA, or obtained by VA on her behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical records and reports, a VA examination, 
and statements, documents, and articles submitted by the 
appellant and her representative in support of the claims.  
In addition, the Board notes that this matter has been 
remanded on several occasions for additional development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Death pension.

The surviving spouse of a veteran who had qualifying service 
during a period of war, and who died due to nonservice-
connected causes, may be entitled to death pension benefits, 
subject to the surviving spouse's annual income. 38 U.S.C.A. 
§ 1541.

For the purpose of administering veteran's benefits, except 
as provided in 38 C.F.R. § 3.52, a "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) (defining a 
marriage as one valid under the law of the place where the 
parties resided at the time of the marriage or the law of the 
place where the parties resided when the right to benefits 
accrued) and who was the spouse of the veteran at the time of 
the veteran's death and (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
fault of the spouse; and (2) except as provided in 38 C.F.R. 
§ 3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person. 
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b). 

38 C.F.R. § 3.215 also states that, on or after January 1, 
1971, benefits may be resumed to an unmarried surviving 
spouse upon filing of an application and submission of 
satisfactory evidence that the surviving spouse has ceased 
living with another person and holding himself or herself out 
openly to the public as that person's spouse or that the 
surviving spouse has terminated a relationship of conduct 
which created an inference or presumption of remarriage or 
related to open or notorious adulterous cohabitation or 
similar conduct, if the relationship terminated prior to 
November 1, 1990.  38 C.F.R. § 3.215.  See also 38 C.F.R. 
§ 3.55(a)(2).

The appellant contends that she is the surviving spouse of 
the veteran. She noted that, although she only lived with the 
veteran for a short period, and did not live with him around 
the time of his death, they never legally divorced.

The facts in this case are not in dispute and indicate that 
the veteran and the appellant were married in March 1986.  At 
the time of the veteran's death in June 1991, there was no 
final court decree of divorce dissolving totally the 
appellant's marriage to the veteran.  From 1990 until 1992, 
the appellant and a man other than the veteran were living as 
husband and wife in an open and notorious manner.  

Here, the Board notes that in a September 1994 decision, the 
RO found that the appellant's marriage to the veteran may be 
deemed valid despite the absence of a final court decree of 
divorce dissolving her marriage to the veteran.  This RO 
decision also found that the requirement of continuous 
cohabitation was met despite evidence in the record 
indicating that the appellant had separated from the veteran 
until his death on June [redacted], 1991.  However, the September 
1994 RO decision also found that based on the evidence in 
this case the appellant may not be recognized as the 
unremarried widow for VA purposes because of the appellant's 
marital relationship with one [redacted].  In this 
regard, the RO noted the evidence in the claims file, to 
include reports of field examinations dated in September 1993 
and July 1994 as well as the appellant's signed deposition 
dated July 1994, indicated that the appellant was living in a 
husband and wife relationship with Mr. [redacted] from 1990 to 
1992 and that this arrangement constituted an inference of 
remarriage.

Based on the foregoing, the Board concludes that the 
appellant may not be recognized as the unremarried spouse of 
the veteran under 38 C.F.R. § 3.50 and 3.215.  Under 
38 C.F.R. § 3.50(b) a surviving spouse means a person who has 
not remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person. 38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50(b).   In addition, 38 C.F.R. § 3.215 
states that benefits may be resumed to an unmarried surviving 
spouse upon filing of an application and submission of 
satisfactory evidence that the surviving spouse has ceased 
living with another person and holding himself or herself out 
openly to the public as that person's spouse or that the 
surviving spouse has terminated a relationship of conduct 
which created an inference or presumption of remarriage or 
related to open or notorious adulterous cohabitation or 
similar conduct, if the relationship terminated prior to 
November 1, 1990.  38 C.F.R. § 3.215.  See also 38 C.F.R. 
§ 3.55(a)(2).

In this case, the evidence indicates that the appellant was 
living openly with another person of the opposite sex and 
held herself out openly to the public as the spouse of this 
other person.  In addition, this relationship caused an 
inference of remarriage that was not terminated prior to 
November 1, 1990.  As such, under applicable law, the 
appellant may not be considered the surviving of the veteran 
for pension purposes.

Where, as here, the law and not the evidence is dispositive, 
the appeal must be denied for failure to state a claim upon 
which relief may be granted. Sabonis v. Brown, 6 Vet. App. 
426 (1994). The benefit of the doubt doctrine is inapplicable 
because the issue on appeal involves the appellant's status 
as a claimant. See, e.g., Rogers v. Derwinski, 2 Vet. App. 
419, 422 (1992).

III.  Service connection for the cause of the veteran's 
death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The surviving spouse 
of a veteran who has died from a service-connected disability 
or compensable disability may be entitled to receive 
dependency and indemnity compensation (DIC).  38 U.S.C.A. 
§ 1310.  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  Contributory cause of death is inherently one 
not related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died on June [redacted], 1991 at the age of 54.  The immediate cause 
of the veteran's death as shown on the death certificate was 
cardio respiratory failure due to or as a consequence of 
hepatic encephalopathy due to or as a consequence of hepatic 
carcinoma.  No other conditions were identified as 
significant in contributing to the veteran's death and an 
autopsy was not performed.  At the time of the veteran's 
death, the veteran was not service-connected for any 
disability.

The appellant does not contend, and the evidence does not 
establish, that the veteran had liver cancer in service or 
within one year of service.  Instead, the appellant argues 
that the veteran may have been exposed to ionizing radiation 
in service and that this may have caused his cancer.  

For claims involving radiation exposure, there are two 
mechanisms for establishing service connection, in addition 
to the standard methods of service connection for non-
radiation cases.  38 U.S.C.A. 1112(c) and § 38 C.F.R. 
§ 3.3111; see also McGuire v. West, 11 Vet. App.  274, 277 
(1998); Ramey v. Brown, 9 Vet. App. 40, 44 (1996); aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  The 
first, set forth in 38 C.F.R. § 3.309(d), creates a 
presumption that certain diseases, are service-connected if 
manifested in veterans that engaged in one of several 
radiation-risk activities, to include participation in 
Operation DOMINIC I from April 25, 1962 through December 31, 
1962.  38 C.F.R. § 3.309(d).  The other, set out in 38 C.F.R. 
§ 3.3111, establishes special procedures that VA must follow 
to develop a claim for in-service radiation exposure if the 
claimed disability falls among a list of "radiogenic 
diseases."  See 38 C.F.R. § 3.311(b)(2)(iv) (2005).  Liver 
cancer is among the cancers included in the 38 C.F.R. 
§ 3.309(d) presumption, and is considered a radiogenic 
disease for VA purposes under 38 C.F.R. § 3.311.  

First, with respect to the 38 C.F.R. § 3.309(d) presumption, 
the Board notes that this section provides that the diseases 
listed in this section, which include primary liver cancer 
(except if cirrhosis or hepatitis B is indicated) shall be 
service-connected if they become manifest in a radiation-
exposed veteran as defined in 38 C.F.R. § 3.309(d)(3), 
provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  

38 C.F.R. § 3.309(d)(3) provides that the term "radiation-
exposed veteran" means either a veteran who while serving on 
active duty, or an individual who while a member of a reserve 
component of the Armed Forces during a period of active duty 
for training, participated in a radiation-risk activity.  
"Radiation-risk activity" is then defined as onsite 
participation in a test involving atmospheric detonation on a 
nuclear device.  "Onsite participation" is defined to 
include during the official operational period of an 
atmospheric nuclear test, presence at the test site, or 
performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test.  The operational period for Operation 
DOMINIC I is the period from April 25, 1962 to December 31, 
1962.  38 C.F.R. § 3.309 (d)(3)(i)-(iv), (v)(R).

In this case, the facts indicate that the Defense Threat 
Reduction Agency (DTRA) confirmed that the veteran 
participated in Operation DOMINIC I conducted at the Pacific 
Proving Ground in 1962.  The veteran served aboard the USS 
Yorktown (VCA 10) as Boatswain's Mate Second Class (BM2) from 
May 1959 to October 1964.  The veteran is also noted to have 
died of complications related to liver cancer.  Therefore, 
based on 38 C.F.R. § 3.309(d), the veteran's liver cancer, 
and therefore his death, may be presumed to have been caused 
by his radiation exposure in 1962 unless this presumption is 
rebutted.

Here, the Board notes that 38 C.F.R. § 3.307 provides that 
evidence which may be considered in rebuttal of service 
incurrence of a disease listed in 38 C.F.R. § 3.309 will be 
any evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
38 C.F.R. § 3.307(d).

In this case, the evidence indicates that the DRTA requested, 
based on the veteran's service history, as confirmed by the 
appellant, a Radiation Dose Assessmnet (RDA) Report for the 
veteran.  A dose assessment was prepared and indicated that 
the veteran's exposure was 0.0 rem in all categories, 
including mean total external gamma does, upper bound gamma 
dose, mean total external neutron dose, upper bound neutron 
dose, internal committed alpha dose to the liver, upper bound 
committed alpha dose to the liver, internal committed beta 
plus gamma dose to the lover, and upper bound committed beta 
plus gamma dose to the liver.  This evidence indicates no 
actual radiation exposure based on the veteran's 
participation in Operation DOMINIC I in 1962 and as such 
rebuts the presumption of exposure to radiation as the cause 
of his liver cancer under 38 C.F.R. § 3.309(d).

In addition, according to 38 C.F.R. § 3.311(a)(1), in all 
claims in which it is established that a radiogenic disease 
first became manifest after service and was not manifest to a 
compensable degree within any applicable presumptive period 
as specified in 38 C.F.R. §§ 3.307 or 3.309, and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  38 C.F.R. 
§ 3.311(a)(1).  For claims involving veterans who 
participated in atmospheric weapons testing, dose data will 
be requested from the Department of Defense.  38 C.F.R. 
§ 3.311(2).  All such records will then be forwarded to the 
Under Secretary for Health, who will be responsible for 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2005).

As noted above, the veteran is noted to have died of 
complications from liver cancer.  As such, the RO requested a 
RDA Report for the veteran in order to assess the size and 
nature of the radiation dose or doses.  The report indicated 
no radiation exposure from the veteran's participation in 
atmospheric weapons testing during Operation DOMINIC I in 
1962.  

Based on the foregoing, the Board concludes that the evidence 
does not support a conclusion that the veteran was exposed to 
ionizing radiation in service.  As such, his death from liver 
cancer cannot be attributed to this cause.

And there is no indication in the record, either in the 
veteran's service records or his post-service medical 
records, that the veteran was exposed to ionizing radiation 
other than from participation in Operation DOMINIC I, or that 
ionizing radiation otherwise caused the veteran's death from 
liver cancer. 

In this regard, the Board notes that the appellant was 
afforded a VA examination in connection with her claim in 
March 2006.  The examiner indicated that the veteran's claims 
file had been reviewed in connection with the examination.  
The examiner noted the veteran's cause of death from liver 
cancer in June 1991 as well as a January 1991 treatment 
record indicating alcoholism and a request for a liver 
profile.  The examiner indicated that the causes of liver 
cancer included environmental toxins in the form of 
aflatoxins and contaminated water.  He indicated that 
radiation was not listed as one of the causes of hepatic 
carcinoma and hepatitis C and B carrier states were the more 
common causes with alcoholism being linked to liver cancer by 
producing cirrhosis.  The examiner then noted that the 
veteran took alcohol as noted in the January 1991 treatment 
note.  He indicated that this may be related to a chronic 
liver disease and would have been diagnosed if a liver 
function test or an ultrasound report of a liver mass or 
cirrhosis was present.  Since no liver biopsy was done and no 
histopathologic report of liver cancer was available, the 
examiner indicated that this diagnosis was only presumptive 
but was considered as evidence since the veteran's death 
certificate reported it.  The examiner also indicated that 
there was no physical finding reported by the veteran's 
private doctor of any ascites, jaundice or spider angiomata 
(some of the clinical signs of hepatic cancer) during his 
January 1991 outpatient clinic follow up.  Even in the 
presence of an imaging report or a histopathological finding 
of hepatic carcinoma, the examiner found that the veteran' 
exposure to radiation was less likely as not related to 
hepatic carcinoma.  The examiner's final opinion was that the 
veteran's listed cause of death was at least as likely as not 
due to hepatic carcinoma, but that if hepatic carcinoma was 
present, this was less likely as not due to radiation 
exposure.
 
Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's death was caused by his 
military service, to include exposure to ionizing radiation.  
As noted above, service connection will be granted to a 
veteran that develops cancer in service or within one year of 
service.  38 C.F.R. § 3.303, 3.307, 3.309.  Here, the 
evidence does not show that the veteran was found to have 
liver cancer in service or within one year after service.  
And the evidence of record does not support that the veteran 
was exposed to ionizing radiation in order to support a 
presumption of service connection based on exposure to this 
toxin.  And the record does not indicate that any other 
disease or injury of service origin caused the veteran's 
death from complications of liver cancer.

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied. 


ORDER

1.  The claim for VA death pension benefits is denied.

2.  Service connection for the cause of the veteran's death 
is denied





____________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


